Citation Nr: 0613878	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.

2.  Entitlement to service connection for right foot toenail 
injury.

3.  Entitlement to service connection for athletic foot.

4.  Entitlement to service connection for low back pain with 
neuropathy.

5.  Entitlement to service connection for vision problems.

6.  Entitlement to service connection for dizziness.

7.  Entitlement to service connection for a disability as the 
result of chest pain.

8.  Entitlement to service connection for right kidney 
pyelonephritis.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1973 and November 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issues of service connection for a psychiatric disorder 
and right foot toenail injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have residuals from a 
right knee injury incurred in service.

2.  The veteran does not currently have a right foot 
musculoskeletal or skin condition that is related to his 
military service.

3.  The veteran's low back pain with neuropathy is not 
related to his military service.

4.  The veteran does not currently have a vision problem that 
is related to his military service.

5.  The veteran does not currently have dizziness or any 
condition manifested by dizziness that is related to his 
military service.

6.  The veteran does not currently have a disability 
manifested by chest pain that is related to his military 
service.

7.  The veteran's right kidney pyelonephritis is not related 
to his military service.

8.  The Board denied the veteran service connection for a 
psychiatric disorder in a March 1986 decision.  The veteran 
did not appeal that decision and has not requested 
reconsideration; therefore it is final.

9.  New and material evidence has been submitted in support 
of the veteran's claim for service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  Residuals from a right knee injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  A right foot condition claimed as athletic foot was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).

3.  Low back pain with neuropathy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

4.  Vision problems were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).

5.  Dizziness was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

6.  A disability as the result of chest pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

7.  Right kidney pyelonephritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

8.  The March 1986 Board decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2004).

9.  New and material evidence has been received and the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.

In the present case, notice was provided to the veteran in 
January 2002, prior to the initial AOJ decision.  This letter 
advised the veteran of the first, second and third elements 
as stated above.  Although the notice letter provided to the 
veteran does not specifically contain the fourth element 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that there is no 
prejudice to the veteran as he had actually knowledge of VA's 
desire to obtain additional information and evidence 
supporting and substantiating the claims or possibly leading 
to such information and evidence.  This letter advised the 
veteran that it was his responsibility to support the claims 
with appropriate evidence.  The veteran submitted evidence in 
support of his claims and responded to VA notices showing 
that he knew that VA needed evidence to support his claims.    

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed an additional duty upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice on 
claims for service connection that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Although the veteran was notified of the 
information and evidence needed to substantiate his claim for 
service, he was not provided with notice of the type of 
information and evidence necessary to establish a disability 
rating or effective date in the case of any award.  Despite 
the inadequate notice provided on those elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a decision.  See Bernard v. Brown, 4 Vet. App.  
384 (1993).  In that regard, as the Board has concluded that 
the preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), which established additional 
requirements with respect to the content of notice for 
reopening claims.  In Kent, the Court stated that the 
claimant must not only be notified of what constitutes new 
and material evidence, but the RO must also notify the 
claimant of the information and evidence necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  The Court held that the law requires VA to 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what information 
and evidence would be necessary to substantiate the element 
or elements required to establish the benefit sought that 
were found insufficient in the previous denial.  In the 
present case, the veteran's claim for service connection for 
a psychiatric disorder was previously denied in a final Board 
decision in March 1986.  Thus his current claim is one to 
reopen.  Since the Board is reopening the claim, any failure 
to provide notice as specified under Kent is harmless.  

Thus the Board finds that VA has fulfilled its "duty to 
notify" the veteran, and the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.   

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  The 
veteran did not identify any VA treatment.  Although the RO 
requested private medical records identified by the veteran, 
the veteran submitted copies of them himself.  The veteran 
was notified in the rating decision and Statement of the Case 
what evidence the RO had obtained and considered in rendering 
its decision.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided VA examinations in connection 
with these service connection claims.  However, examination 
was not needed because there is no persuasive evidence that 
the claimed conditions may be associated with his military 
service.  Thus VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2005).  As for his claim to reopen, 
generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  Since 
the RO denied reopening the veteran's claim, it was not a 
breach of the duty to assist not to have previously provided 
the veteran with a VA examination. 
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2005).   

For certain chronic diseases, service connection may also be 
established on the basis of a presumption under the law that 
an enumerated disease, when manifested to a certain degree 
within a certain time after service, must have had their 
onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a) (2005).  

Residuals of Right Knee Injury

Although the service medical records show an injury in April 
1981 to the veteran's right knee resulting in an infected 
abrasion, there is no post-service medical evidence showing 
that he has any current chronic disability as a result of 
that injury.  Without a current disability, service 
connection cannot be granted.  The veteran's appeal is, 
therefore, denied.  

Athletic Foot

The veteran claimed service connection for "athletic foot."  
The RO took the veteran's claim for "athletic foot" to mean 
a musculoskeletal problem but the Board believes the veteran 
means athlete's foot (medically called tinea pedis).  Either 
way there is no post-service medical evidence that the 
veteran currently has any musculoskeletal or skin condition 
of the right foot.  Furthermore, although the service medical 
records show one treatment in October 1981 for "athletic 
foot" of the right foot and one complaint of right foot pain 
in August 1982, there is no evidence that these were chronic 
conditions.  Without a current disability or a chronic 
condition shown in service, service connection is not 
warranted.  Thus the veteran's appeal is denied. 

Low Back Pain With Neuropathy

The medical evidence shows the veteran was treated by a 
private physician beginning in March 1999 for complaints of 
severe pain of the lumbosacral spine.  The impression was 
lumbosacral neuritis.  The veteran was seen by this physician 
for three additional visits.  The final diagnosis was 
neuropathy.  Thus the Board finds that the veteran has a 
current low back condition.  To be entitled to service 
connection, however, the evidence must show an injury or 
disease incurred in service and a nexus between it and the 
current disability.

Service medical records show the veteran was treated for 
complaints of low back pain during service.  The first 
treatment was in July 1971 and it was determined that the 
pain was from mechanical low back pain from exercise.  The 
next treatment was in August 1972.  Physical examination 
revealed pain in the left and right flanks.  The third 
treatment was in March 1979.  The veteran denied trauma.  
Physical examination revealed tender flank muscles.  
Assessment was muscle pain and he was treated with paraffin 
forte and a heating pad.  Although the veteran was seen in 
August 1982 for complaints of lower back pain, the assessment 
indicates that the pain was in the interscapular area rather 
than in the lumbosacral area.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Although the veteran was 
treated three times in service for complaints of low back 
pain, it does not appear that any of these complaints were 
the result of any chronic injury or disease process.  At each 
visit the veteran only complained of having back pain ranging 
from a day to four days.  Also the veteran did not complain 
of nor was any lumbar spine condition found on service 
medical examinations conducted in May 1973, August 1975 and 
August 1978.  Thus these episodes of back pain shown in the 
service medical records appear to have been acute and 
transitory resolving shortly after treatment.  Furthermore, 
the last complaint of back pain was in March 1979.  The post-
service medical evidence does not show any complaints of or 
treatment for low back pain until 20 years later in March 
1999.  Service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).

The preponderance of the evidence being against the veteran's 
claim, his appeal is denied.

Vision Problems

The veteran has claimed service connection for a vision 
problem.  Service medical records show the veteran was seen 
in early December 1981 complaining his right eye was 
bothering him and he was assessed to have folliculitis of the 
right lower eyelid.  Later in December 1981 the veteran was 
seen complaining of tear gas having been thrown into his 
eyes.  His eyes were red, irritated, inflamed and watery, and 
he had difficulty opening them.  No permanent eye injury, 
however, is shown in the treatment records due to this 
incident.  

Despite the possible eye injury in service, the post-service 
medical evidence fails to show that the veteran has any 
current vision problem.  Without a current disability, 
service connection is not warranted.  Thus the veteran's 
appeal is denied.

Dizziness

The veteran claims service connection for dizziness.  
Although the service medical records show two complaints of 
dizziness, both times the veteran was being seen for some 
other condition.  The first complaint was made in June 1980 
when the veteran was seen for complaints of numbness of the 
arms and lips and a headache.  No abnormality was found on 
physical examination.  The second complaint was in November 
1980 when the veteran was treated for the flu and 
tonsillitis.  Thus the veteran's complaints of dizziness in 
service appear to be a symptom of the problem he was 
experiencing at that moment rather than a stand alone 
condition.  Furthermore, there is no post-service medical 
evidence that the veteran currently suffers from dizziness or 
any condition causing dizziness.  Thus the preponderance of 
the evidence is against the veteran's claim, and his appeal 
is denied.

Chest Pain

The veteran claims service connection for chest pain.  
Service medical records show the veteran was initially seen 
in January 1982 with complaints of pinching chest pain for 
five days.  Although physical examination did not show any 
abnormalities, an electrocardiogram revealed inverted T waves 
and arteriovenous fistula.  He was also assessed to have 
anxiety.  He was order to rest and return in three days for 
follow up.  A February 1982 follow up note indicates that the 
chest pain was resolving although an electrocardiogram still 
showed sinus tachycardia and T wave changes.  The veteran was 
placed on light duty for two weeks.  A few weeks later the 
veteran was again seen with complaints of chest pain but the 
assessment was left pectoralis major and shoulder blade 
myositis.  There is no indication the complaints were related 
to the earlier complaints.

Although there was treatment in service for complaints of 
chest pain, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The episode in 
January 1982 appears to have been an acute episode most 
likely related to the veteran's anxiety.  The February 1982 
follow up visit shows that his chest pain was resolving.  
There are no additional treatment records that show any 
further finding of either a cardiovascular condition or 
musculoskeletal condition involving the chest causing chest 
pain.  In addition, the post-service medical evidence fails 
to show that the veteran has any current condition manifested 
by chest pains.  Thus service connection is not warranted, 
and the veteran's appeal is denied.

Right Kidney Pyelonephritis

A statement from the veteran's private urologist states that 
the veteran was seen and found by sonogram to have multiple 
cystic masses scattered through his right kidney.  As a 
result, the veteran underwent a right kidney nephrectomy in 
March 1997.  Thus the Board finds that the veteran has a 
current disability.  The service medical records, however, 
are absent for any complaints of or treatment for any kidney 
disorder during the veteran's service.  The veteran was 
discharged from service in November 1982.  The medical 
evidence shows he was not found to have a problem with his 
right kidney until late 1996 at the earliest, 14 years after 
his discharge from service.  In addition, there is no 
evidence linking the right kidney pyelonephritis with any 
injury or disease in service.  Thus the preponderance of the 
evidence is against finding that the right kidney 
pyelonephritis was incurred in or aggravated by the veteran's 
active military service, and service connection is not 
warranted.  The veteran's appeal is therefore denied.

Psychiatric Disorder

In March 1986, the Board denied the veteran's claim for 
service connection for a psychiatric condition finding that 
the veteran had a personality disorder which is not subject 
to service connection.  This decision became final March 18, 
1986, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2004).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bear directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to March 1986 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence submitted since March 1986 consists of the 
veteran's statements, private treatment records, and various 
lay statements from his spouse and coworkers.  The Board 
finds some of this evidence material.  Specifically the Board 
finds material the April 2002 psychiatric evaluation from the 
veteran's private psychiatrist which shows he has diagnosed 
the veteran to have schizophrenia undifferentiated type with 
psychosis.  Prior evidence of record did not show the veteran 
to be diagnosed with a psychotic disorder.  Thus the Board 
finds that this evidence contributes to a more complete 
picture of the circumstances surrounding the veteran's 
psychiatric disability and should be considered in order to 
fairly decide the veteran's claim on the merits.

Accordingly, the Board finds that the evidence received 
subsequent to March 1986 is new and material and serves to 
reopen the claim for service connection for a psychiatric 
disorder.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with VA's duty to notify and 
assist the veteran in developing his claim.  This is detailed 
in the REMAND below.

 
ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for athletic foot is 
denied.

Entitlement to service connection for low back pain with 
neuropathy is denied.

Entitlement to service connection for vision problems is 
denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection a for disability as the 
result of chest pain is denied.

Entitlement to service connection for right kidney 
pyelonephritis is denied.

New and material evidence has been received, and the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.


REMAND

The Board remands the veteran's reopened claim for service 
connection for a psychiatric disorder and his initial claim 
for service connection for a right foot toenail injury for 
further development.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

Right Foot Toenail Injury

The service medical records show that the veteran injured the 
large toe on his right foot when it was run over by a gun 
wheel in November 1971.  Examination revealed a subungual 
hematoma, swelling and a fracture.  The nail was opened and 
the hematoma relieved.  A May 1973 treatment record indicates 
that the veteran was seen for a toenail falling off.  This 
record, however, does not indicate which toenail was falling 
off.  

In his Notice of Disagreement, the veteran indicated he 
continues to have problems with this toe and the nail.  He 
also submitted statements from his wife that indicate the 
veteran continues to have problems with this toe and nail.  
Thus the Board believes a VA examination is needed to 
determine if the veteran has any current disability and, if 
so, if it is related to the in-service injury to the right 
large toe.

Psychiatric Disorder

The veteran's claim for a psychiatric disorder was previously 
denied by the Board in March 1986 because the Board found 
that the medical evidence showed that the veteran only had a 
borderline personality (i.e., personality disorder) which is 
not subject to service connection.  As previously indicated, 
the record now shows that the veteran is being treated for 
schizophrenia undifferentiated type with psychosis.  Thus the 
current evidence clearly shows the veteran has a current 
psychotic disorder.  

The Board notes that the service medical records show that 
the veteran started complaining of anxiety in July 1980 and 
was treated by psychiatry and diagnosed to have chronic 
anxiety while still in service.  The only reference to a 
personality disorder in service, however, is in a comment on 
a consultation sheet to neurology from psychiatry that the 
veteran had been seen and had obsessive personality traits.  
Subsequent treatment records continue to show a diagnosis of 
chronic anxiety.  

In addition to the diagnosis of chronic anxiety in service, a 
psychiatric evaluation dated in August 1983 from the 
veteran's private psychiatrist states that he diagnosed the 
veteran to have severe anxiety neurosis.

Thus the Board believes that a VA examination is in order to 
test and examine the veteran to determine his current 
psychiatric disorder, if any, and to elicit an opinion 
whether any current disorder is related to the anxiety the 
veteran had in service.

Notice

Since the Board is already remanding these issues, the RO 
should take the opportunity to make sure it complies with the 
additional notice requirements set forth in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006), which was decided while this case was pending 
before the Board.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
legally compliant notice of all the elements 
of the veteran's claims for service 
connection for a psychiatric disorder and 
right foot toenail injury.  The notice 
should include the instruction that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b) 
(2005).

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for appropriate VA examinations.  
The claims file should be provided to the 
examiners for review in conjunction with the 
examination.

Right Foot Toenail Injury - After reviewing 
the file and conducting any necessary 
diagnostic testing, the examiner should 
provide a diagnosis of any current condition 
of the right large toe and/or its nail, and 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the current 
condition is due to the injury incurred 
during service in November 1971.  

Psychiatric Disorder - After reviewing the 
file and conducting any necessary testing, 
the examiner should provide a diagnosis of 
any current psychiatric disorder and render 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the current psychiatric 
disorder is related to or the result of the 
anxiety noted in service.

3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished, the RO should 
readjudicate the claims.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


